I concur in the result, but withhold my opinion as to the competency of the counter affidavits contradicting the averred facts in the affidavits of the movant. While it is not stated in the opinion that the counter affidavits were competent for such purpose, still the one in the opinion, being offset against the other, might lead to the conclusion that they were regarded competent and proper for such purpose and to establish a claimed precedent. I *Page 341 
recognize that counter affidavits may be used on the question of diligence and the like, and even for the purpose of attacking the credibility of the new witnesses, but I am not prepared to say that they may be also used to controvert the truth of the alleged new matter itself, for, as some authorities say, if the movant has brought himself within the rule of newly discovered evidence material to, and admissible on, the issue, and not merely cumulative or impeaching, it is within the province of the jury and not the court passing on the motion to determine the truth of the facts sought to be established. 1 Spelling, New Trial, § 407. While I recognize authority to the contrary (Hayne, New Trial, [Revised Edition] § 93a), still, as the point seemingly here was not pressed, I think we ought not tacitly so to display the matter as to indicate a decision on it, but should hold the question open for future consideration, and when properly assigned and presented.
I think the trial court was justified in overruling the motion regardless of the counter affidavits.